DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-22 are cancelled. Claims 23-39 are newly added.

Specification
The use of the terms VUSE (page 20, line 9), BLU (page 20, line 9), MISTIC MENTHOL (page 20, line 10), and VYPE (page 20, line 11), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: An extraneous grave accent appears following “entireties” (page 20, line 3). Appropriate correction is required.

Drawings
The drawings are objected to because figures 2, 3, 6, 7A, 7B, 7C and 7D are not in the form of solid black lines as required by 37 CFR § 1.84(a)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Objections
Claim 31 is objected to because of the following informalities: The claim recites “An method” where “A method” would be grammatically correct (line 1). Appropriate correction is required.

Claim Interpretation
Regarding claim 23, the claim recites the limitation “an adapter for mating a container of aerosol precursor composition with an aerosol delivery device having a reservoir that is refillable, the aerosol delivery device defining separate and distinct filling and airflow ports that are elongated passageways through which liquid or air is transportable” (lines 1-4) in its preamble. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In this case, the claim itself is directed to an adapter. Therefore, for the purposes of this Office action, the claim will be interpreted as if it required an adapter having all the features claimed as being part of the adapter, and the limitations regarding the container, aerosol delivery device, and aerosol precursor composition will not be given patentable weight. 

Regarding claim 31, the claim recites the limitation “a method of mating a container of aerosol precursor composition with an aerosol delivery device having a reservoir that is refillable, the aerosol delivery device defining separate and distinct filling and airflow ports that are elongated passageways through which liquid or air is transportable” (lines 1-4) in its preamble. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In a process claim, the intended use is evaluated to determine whether it results in a manipulative difference. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). See MPEP § 2111.02. In this case, the claim itself is directed connecting an adapter to a container and a device, and not to the uses of the container or device or the liquid being transferred. Therefore, for the purposes of this Office action, the claim will be interpreted as if it required connecting an adapter and device and transferring some liquid between them.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 23, it is unclear what structural relationship is required by the limitation “the device side end defining a first passageway to a second passageway defined by the body between the device side end and the container side end” (lines 8-9), rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a first passageway and a second passageway extending through the body and having outlets at the device side end. Claims 24-30 are indefinite by dependence.

Regarding claim 31, it is unclear what structural relationship is required by the limitation “the device side end defining a first passageway to a second passageway defined by the body between the device side end and the container side end” (lines 10-11), rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a first passageway and a second passageway extending through the body and having outlets at the device side end. Claims 32-39 are indefinite by dependence. 
Allowable Subject Matter
Claims 23-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:
Braatz (US 5,381,836) teaches a vaporizer and a supply container that are connected by a conduit (figure 8a, reference numeral 152) having two or more chambers so that liquid flows along one of the chambers while the other conduit provides a path for the flow of vapor to equalize the pressure (column 11, lines 24-37). However, it would not have been obvious to design a valve that is configured to open one chamber while closing the second chamber since that would pressure equalization.
Li (US 2013/0192618) teaches an atomizer for an electronic cigarette (abstract) having two injection openings to refill a shell where tobacco liquid is injected through one opening while air is discharged from the other opening [0035]. However, it would not have been obvious to design a valve that is configured to open one opening while closing the second opening since that would prevent air from being discharged.
Johnson (US 2015/0282530) teaches an apparatus comprising a check valve to transfer e-liquid from a storage container to an electronic vaporization device (abstract)  through which liquid is dispensed through a single opening (figure 5, reference numeral 30). However, Johnson does not teach or suggest the check valve having two openings.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747